QUESTION: Who may open mail addressed to the Board of County Commissioners of Broward County?
SUMMARY: As ex officio clerk of the board of county commissioners, the Broward County Comptroller should serve at the board's direction when performing his duties in that capacity. Thus, he should follow the board's direction in the handling of mail addressed to the board. In AGO 073-422 it was ruled that, pursuant to Ch. 73-455, Laws of Florida, dividing the duties of the circuit court clerk in Escambia County between a court clerk and a county comptroller, the county comptroller in carrying out his duties as ex officio clerk and administrative officer of the board of county commissioners should serve at the board's direction in accordance with the procedures traditionally followed by the circuit court clerk in this respect. See ss. 28.12 and 125.17, F.S. Similarly, the duties of the circuit court clerk in Broward County have been statutorily divided between two officers, one serving as clerk of all courts and one as county comptroller serving as ex officio clerk of the board and custodian of all county funds. Chapter 72-407, Laws of Florida. Therefore, the conclusion reached in AGO 073-422 appears to be equally applicable to the situation in Broward County; i.e., the Broward County Comptroller, as ex officio clerk of the board of county commissioners, should serve at the board's direction when performing his duties in that capacity. Thus, for example, and in answer to your specific inquiry, if the board directs the county comptroller to open all mail addressed to the board, the county comptroller should do so. If, on the other hand, the board directs the county comptroller to pass the mail along unopened to the chairman of the board, the county comptroller should do so. In either instance the county comptroller will be performing his statutorily assigned duty.